DETAILED ACTION
This is a non-final. Claims 1-7 and 9-17, and 19-20 are pending. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/22/2021 has been entered.

Status of Claims
Applicant’s amendment date 8/22/2021, amended claims 1, 3, 11, and 13; and cancelled claims 8 and 18.
Response to Amendment
The previously pending rejection to claims 1-20, under 35 USC 101 (Alice), will be maintained.
The previously pending rejection to claims 3 and 13, under 35 USC 112(b), have been withdrawn.
The previously pending claim objections to claims 3, 8, 13, and 18 have been withdrawn.
Response to Arguments
Applicant’s remarks received on date 8/22/2021 (pages 18-19) regarding the 103 rejections have been fully considered and are deemed persuasive. Accordingly, these rejections are withdrawn.
The remaining arguments have been fully considered, but they are not persuasive. Moreover, any new grounds of rejection have been necessitated by Applicant's amendments to the claims.

Response to Arguments under 35 USC 101:
Applicant asserts that “claims 1 and 11 are clearly rooted in computer technology and are not merely directed to the abstract concept of mitigating risks in the organization.” Examiner respectfully disagrees.

Unlike DDR, the claims are not directed to an inventive concept that addresses a technical problem with a technical solution. In DDR the claims addressed a problem of retaining web visitors, where the instant application’s claims address a problem of users not having proper training. Further, in DDR the solution was necessarily rooted in computer technology in order to overcome a problem specifically arising in the realm of computer networks. Those claims recited a specific way to automate the creation of a  sentences based on communication between the control testers are carried out by one or more processors.  Similar the FairWarning, 

Applicant asserts that “the claimed ordered combinations in the claims set forth above provide significant improvements over prior art ways of identifying and extracting relevant documents from multiple repositories that could answer questions present in a control document, thereby enabling performance of control testing to mitigating the risks.” Examiner respectfully disagrees.

This argument is unpersuasive because it improperly conflates the inquiry of patent eligibility under 35U.S.C. § 101 with the separate and distinct inquiries of novelty and non-obviousness under 35 U.S.C. §§ 102 and 103. Amdocs (Israel) Ltd. v. Openet Telecom, Inc., 841 F.3d 1288, 1311 (Fed. Cir. 2016) (Reyna, J., dissenting) (“The inventiveness inquiry of § 101 should . . . not be confused with the separate novelty inquiry of § 102 or the obviousness inquiry of § 103.”). The fact that the prior-art rejections were withdrawn may well, then, merely indicate that the Examiner determined the prior art did not reasonably teach or suggest the underlying abstract idea itself. However, a claim to an abstract idea is not rendered patentable even if it is “[groundbreaking, innovative, or even brilliant.” See SAP America, Inc. v.Investpic, LLC, 890 F.3d 1016, 1018 (Fed. Cir. 2018). See also October 2019 Guidance, page 13 – “However, it is important to keep in mind that an improvement in the judicial exception itself (e.g., a recited fundamental economic concept) is not an improvement in technology.”

Applicant asserts that “claims 1 and 11 are not well-understood, routine, or conventional, and would not be necessary for generally linking the use of any abstract idea to a particular technological environment.” Examiner respectfully disagrees.

The additional elements do not amount to significantly more than the recited abstract idea because the additional elements merely apply the abstract idea, as noted in the previous actions, when viewed individually and as an ordered combination, these additional elements (e.g., carried out by at least one computing device), simply append the recited abstract idea to well-understood, routine, and conventional activities, previously known in the field, recited at a high level of generality because these elements are generic computer components that simply perform repetitive calculations, which, as held by the courts, are well-understood, routine, and conventional. See July 2015 Update, p. 7; MPEP 2106.05(d). In addition, Applicant’s Specification discloses that the present invention can be implemented by “a processor coupled to the memory, wherein the processor is configured to execute programmed instructions… provided to a processor of a general purpose computer … for implementing the functions” of the invention (Spec. Figs. 1-2 and paras [0009] and [0024]), and thus, Applicant’s own specification demonstrates that the additional elements requiring that the abstract idea is, for example, “carried out by at least one computing device” merely appends the recited abstract idea to well-understood, routine, and conventional activities, previously known in the field. Moreover, as discussed in the previous actions, when viewed individually and as an ordered combination, these additional elements provide no more than appending the recited abstract idea to a computing devices for carrying out the recited abstract idea, and as evinced by Galitsky (US Pub. No. 2018/0329879) para 379 demonstrates that it is well-understood, routine and conventional for computing devices, processors and memory, and computers and computer readable medium to be programmed to carry out or implement a set of instructions. Pankanti (US Pub No. abstract demonstrates that it is well-understood, routine and conventional for computing devices, processors and memory, and computers and computer readable medium to be programmed to carry out or implement a set of instructions. Devarakonda (US Pub. No. 2018/0137433) para 38 demonstrates that it is well-understood, routine and conventional for computing devices, processors and memory, and computers and computer readable medium to be programmed to carry out or implement a set of instructions.  Accordingly, contrary to Applicant’s assertions, the evidence on record does indeed support a determination that the limitations in question are well-understood, routine, and conventional.
Looking at these limitations as an ordered combination adds nothing additional that is sufficient to amount to significantly more than the recited abstract idea because they simply provide instructions to use a generic arrangement of generic computer components and recitations of generic computer structure that perform well-understood, routine, and conventional computer functions that are used to “apply” the recited abstract idea. Thus, the elements of the claims, considered both individually and as an ordered combination, are not sufficient to ensure that the claim as a whole amounts to significantly more than the abstract idea itself.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-7 and 9-17, and 19-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. Claims 1-7 and 9-17, and 19-20 are directed to a judicial exception (i.e., a law of nature, natural phenomenon, or abstract idea) without significantly more.
Part I.  2A-prong one (Identify the Abstract Ideas)
The Alice framework, step 2A-Prong One (part 1 of Mayo test), here, the claims are analyzed to determine if the claims are directed to a judicial exception. MPEP §2106.04(a). In determining, whether the claims are directed to a judicial exception, the claims are analyzed to evaluate whether the claims recite a judicial exception (Prong One of Step 2A), and whether the claims recite additional elements that integrate the judicial exception into a practical application (Prong Two of Step 2A). See 2019 Revised Patent Subject Matter Eligibility Guidance (“PEG” 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50-57 (Jan. 7, 2019)).
Independent claims 1 and 11, the claim, when “taken as a whole,” are directed to the abstract idea of testing to mitigate risks in an organization, the method comprising: applying, at least one of an active learning technique and pro-active learning technique for classifying sentences into one of questions and non-questions, wherein the sentences are extracted extracting from control documents; processing, the questions for generating one or more, interpretations of the questions by using a relevant technique; using, relevant documents related to each of the interpretations of the questions, wherein the identifying is a self-training process; and enabling, a cognitive master communication between control testers and process owners, wherein the communication is enabled for discussing over effectiveness of design and  sentences based on communication between the control testers.
Under step 2A-Prong One (part 1 of Mayo test), here, the claimed invention in claims 1 and 11 is directed to non-statutory subject matter because the claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea.  The above limitation fall within managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and mental processes in that they recites concepts performed in the human mind (including an observation, evaluation, judgment, opinion) groupings of abstract ideas, enumerated in the PEG, and thus, the claims are directed to an abstract idea under the first prong of Step 2A. 
Part II.  2A-prong two (additional elements that integrate the judicial exception into a practical application) 
Under step 2A-Prong two (part 1 of Mayo test), this judicial exception is not integrated into a practical application under the second prong of Step 2A. In particular, 
Moreover, dependent claims 1 and 11 recite the limitations of “Artificial Intelligence (AI) is used to identify the relevant documents” are not indicative of integration into a practical application, rather, it is generally linking the use of the judicial exception to a particular technological environment or field of use. (See MPEP 2106.05(h))
Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea with no significantly more elements.  Further, these limitations that are not indicative of integration into a practical application: Generally linking the use of the judicial exception to a particular technological environment. – see MPEP 2106.05(h)
Moreover, generally extracting, receiving, transmitting, storing, and outputting (e.g., displaying) data are examples of insignificant extra-solution activity.
Moreover, claims 1 and 11 are generally linking the use of the abstract idea to a particular technical environment or field of use. The courts have identified various examples of limitations as merely indicating a field of use/technological environment in FairWarning v. Iatric Systems. Similarly, claims 1 and 11 implying enabling, a cognitive master communication between control testers and process owners, wherein the communication is enabled for discussing over effectiveness of design and implementation test of test plans, thereby mitigating the risks is executed in a computer environment merely indicates a field of use in which to “apply” the abstract idea because this requirement merely limits the claim to the computer field, i.e., to execution on a generic computer. As such, under Prong Two of Step 2A of the Alice/Mayo test, when considered both individually and a whole, the limitations of Claims 1 and 11 are not indicative of integration into a practical application.
As a result, Examiner asserts that claims 2-7, 9-10, 12-17, and 19-20 are similarly directed to the abstract idea.  Since these claims are directed to an abstract idea, the Office must determine whether the remaining limitations “do significantly more” than describe the abstract idea.
Part III.  Determine whether any Element, or Combination, Amounts to“Significantly More” than the Abstract Idea itself
The Alice framework, we turn to step 2B (Part 2 of Mayo) to determine if the claim is sufficient to ensure that the claim amounts to “significantly more" than the 
Claims 1 and 11 do not include any limitations amounting to significantly more than the abstract idea, alone. Claims 1 and 11 include various elements that are not directed to the abstract idea.  These elements include a question classification module, a question interpretation module, a document identification module, an implementation module, Artificial Intelligence (AI), a memory; and a processor coupled to the memory. 
Examiner asserts that a question classification module, a question interpretation module, a document identification module, an implementation module, Artificial Intelligence (AI), a memory; and a processor coupled to the memory do not amount to significantly more than the abstract idea because it is a generic computing element performing generic computing functions. These computer components are recited at a high level of generality and add no more to the claimed invention than the components that perform basic computing functions routinely provided by a general-purpose computer.
The computing elements with processor and memory are recited at high level of generality (i.e. a generic processor performing a generic computer function of processing data). Thus, this step is no more than mere instructions to apply the exception on a generic computer.1  In addition, using a processor to process data has been well-understood, routine, conventional activity in the industry for many years.
Hence, none of the hardware recited by the claims "offers a meaningful limitation beyond generally linking the use of the [method] to a particular technological environment." Alice, 573 U.S. at 226 (quoting Bilski, 561 U.S. at 610-11).  Accordingly, because the asserted claims steps do nothing more than apply a well-known one or more data structures are directed to patent-ineligible subject matter and fail under Section 101.
Moreover, generally extracting, transmitting, storing, and outputting (e.g., displaying) data are examples of insignificant extra-solution activity.2
Generic computer features, such as a memory or a processor, do not amount to significantly more than the abstract idea. These limitations merely describe implementation of the invention using elements of a general-purpose system, which is not sufficient to amount to significantly more. See, e.g., Alice Corp., 134 S. Ct. 2347, 110 USPQ2d 1976; Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Federal Circuit 2015).
None of the steps/functions of independent/dependent claims whether taken alone or in an ordered combination amount to significantly more than the abstract idea. 
In addition, Figs. 1-2 and paras [0009] and [0024] of the Applicant’s specifications processor (i.e., commercially available processors) and a networked computer system well known in the art.  Generically recited computer elements do not add a meaningful limitation to the abstract idea because the Alice decision noted that generic structures that merely apply abstract ideas are not significantly more than the abstract ideas.
The dependent claims further limit the abstract idea without adding significantly more.  Accordingly, the Examiner concludes that there are no meaningful limitations in the claims that transform the judicial exception into a patent eligible application such that the claim amounts to significantly more than the judicial exception itself.
Further, Examiner notes that the additional limitations, when considered as an ordered combination, add nothing that is not already present when looking at the additional elements individually.
Claims 2-7, 9-10, 12-17, and 19-20 are rejected as ineligible subject matter under 35 U.S.C. 101 based on a rationale similar to independent claims 1 and 11.
Additionally, with respect to the Berkheimer court case, below can be found evidence provided by the Examiner that provides, based on 2B analysis, how the claims are viewed as well-understood, routine, and conventional activity for consistency with the Federal Circuit’s decision in Berkheimer and MPEP 2106.5(d). This is supported by 3 Therefore, as shown by cited prior art references, the 2B features of the invention are “routine and conventional.” It is when 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAFIZ KASSIM whose telephone number is (571)272-8534.  The examiner can normally be reached on Mon - Fri (8am - 5pm) EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on (571) 272-6045.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HAFIZ A KASSIM/Primary Examiner, Art Unit 3623
01/4/2022


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See US. Pub. No. 2006/0242154 (see spec. para [0045] the invention is operational with numerous other general purpose or special purpose computing system environments or configurations. Examples of well-known computing systems, environments, and/or configurations that may be suitable for use with the invention include, but are not limited to, personal computers, server computers, handheld or laptop devices, multiprocessor systems, microprocessor-based systems, set top boxes, programmable consumer electronics, network PCs, minicomputers, mainframe computers, distributed computing environments that include any of the above systems or devices, and the like.
        
        While the method may be implemented by a processor, this is well-understood, routine, and conventional as disclosed in the specification (Figs. 1-2 and paras [0009] and [0024]). 
        
        2 While the method may be implemented by a processor, this is well-understood, routine, and conventional as disclosed in the specification (Figs. 1-2 and paras [0009] and [0024]). Therefore, the courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity (i.e. "receiving, processing, storing data," "automating mental tasks," etc.) are well-understood, routine, etc. (MPEP 2106.05(d)) 
        
        The court in Content Extraction noted that use of a scanner to extract data from a document was well-known at the time of filing. 776 F.3d at 1348, 113 USPQ2d at 1358. As another example, Versata described the steps of arranging, storing, retrieving, sorting, eliminating, and determining information with a computer as “normal, basic functions of a computer.” 793 F.3d at 1335, 115 USPQ2d at 1702. (MPEP 2106.07(b))
        3 Galitsky (US Pub. No. 2018/0329879) in view of Pinar Donmez and Jaime G. Carbonell (From Active to Proactive Learning Methods, Advances in Machine Learning I, SCI 262, pp. 97–120, Springer-Verlag Berlin Heidelberg 2010), in view of Shahla Ghobadi & Lars Mathiassen (Risks to Effective Knowledge Sharing in Agile Software Teams: A Model for Assessing and Mitigating Risks, Info Systems J (2017) 27, 699–731), and further in view of Pankanti (US Pub No. 2019/0147882).
        
        Devarakonda (US Pub. No. 2018/0137433) discloses questions, which represented by question profile: attributes of the question and expected answer. non-questions, which represented by an answer: a fact, one or more passages of natural language text, one or more documents of natural language text, which is responsive to a natural language question; and abstract, wherein a self-training engine of a question and answer system. The self-training engine pairs an unanswered natural language question with portions of an electronic document to generate an unlabeled data set.